Exhibit 10.2

VIPER ENERGY PARTNERS LP

LONG TERM INCENTIVE PLAN

Section 1. Purpose of the Plan. The Viper Energy Partners LP 2014 Long Term
Incentive Plan (the “Plan”) has been adopted effective as of June 17, 2014 (the
“Effective Date”) by Viper Energy Partners GP LLC, a Delaware limited liability
company, the general partner (“General Partner”) of Viper Energy Partners LP, a
Delaware limited partnership (the “Partnership”). The Plan is intended to
promote the interests of the General Partner, the Partnership and their
Affiliates by providing to Employees, Consultants and Directors who perform
services for the Partnership and its subsidiaries incentive compensation awards
to encourage superior performance. The Plan is also contemplated to enhance the
ability of the General Partner, the Partnership and their Affiliates to attract
and retain the services of individuals who are essential for the growth and
profitability of the Partnership and to encourage them to devote their best
efforts to advancing the business of the Partnership.

Section 2. Definitions. For purposes of the Plan, capitalized terms used but not
otherwise defined herein shall have the meanings set forth below:

(a) “409A Award” means an Award that constitutes a “deferral of compensation”
within the meaning of the 409A Regulations, whether by design, due to a
subsequent modification in the terms and conditions of such Award or as a result
of a change in applicable law following the date of grant of such Award, and
that is not exempt from Section 409A of the Code pursuant to an applicable
exemption.

(b) “409A Regulations” means the applicable Treasury regulations and other
interpretive guidance promulgated pursuant to Section 409A of the Code.

(c) “Affiliate” means, with respect to any Person, any other Person that
directly or indirectly through one or more intermediaries controls, is
controlled by or is under common control with, the Person in question. As used
herein, the term “control” means the possession, direct or indirect, of the
power to direct or cause the direction of the management and policies of a
Person, whether through ownership of voting securities, by contract or
otherwise.

(d) “Award” means an Option, Unit Appreciation Right, Restricted Unit, Phantom
Unit, Unit Award, Substitute Award, Other Unit Based Award, Cash Award,
Distribution Equivalent Right (whether granted alone or in tandem with respect
to another Award other than a Restricted Unit or Unit Award) or Performance
Award, in each case, granted under the Plan.

(e) “Award Agreement” means the written or electronic agreement by which an
Award shall be evidenced.

(f) “Board” means the Board of Directors of the General Partner.

(g) “Cash Award” means an Award denominated in cash granted under Section 6(f)
hereof.



--------------------------------------------------------------------------------

(h) “Change of Control” means, and shall be deemed to have occurred upon, one or
more of the following events, except as otherwise provided in an Award
Agreement:

(i) with respect to the General Partner or the Partnership:

a. any “person” or “group” within the meaning of those terms as used in Sections
13(d) and 14(d)(2) of the Exchange Act, other than members, limited partners or
other owners (as applicable) of the General Partner, the Partnership, or an
Affiliate of either the General Partner or the Partnership, shall become the
beneficial owner, by way of merger, consolidation, recapitalization,
reorganization or otherwise, of 50% or more of the voting power of the voting
securities of the General Partner or the Partnership;

b. the members or limited partners (as applicable) of the General Partner or the
Partnership approve, in one transaction or a series of transactions, a plan of
complete liquidation of the General Partner or the Partnership;

c. the sale or other disposition by either the General Partner or the
Partnership of all or substantially all of its assets in one or more
transactions to any Person other than an Affiliate; or

d. the General Partner or an Affiliate of the General Partner or the Partnership
ceases to be the general partner of the Partnership; or

(ii) so long as Diamondback Energy, Inc. (“Diamondback”) is the sole member of
the General Partner, a “Change in Control” as defined in the Diamondback 2012
Equity Incentive Plan, as such plan may be amended or superseded from time to
time.

Notwithstanding the above, with respect to a 409A Award, a “Change of Control”
with respect to a Participant for purposes of triggering the exercisability,
settlement, or other payment or distribution of such 409A Award shall not occur
unless that Change of Control of the General Partner, the Partnership or
Diamondback also constitutes a “change in the ownership of a corporation,” a
“change in the effective control of a corporation,” or a “change in the
ownership of a substantial portion of a corporation’s assets,” in each case,
within the meaning of 1.409A-3(i)(5) of the 409A Regulations (including without
limitation 1.409A-3(i)(5)(ii)), as applied (with respect to the General Partner
or the Partnership) to non-corporate entities.

(i) “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

(j) “Committee” means the Board or such committee as may be appointed by the
Board to administer the Plan; provided, that, unless otherwise determined by the
Board, the Committee shall consist solely of two or more directors, each of whom
shall be a “nonemployee director” within the meaning of Rule 16b-3(b)(3).

(k) “Consultant” means an individual who renders consulting or advisory services
to the General Partner, the Partnership or an Affiliate of either.

(l) “Director” means a member of the Board or the board of directors of an
Affiliate of the General Partner who is not an Employee or a Consultant (other
than in that individual’s capacity as a Director).

(m) “Distribution Equivalent Right” or “DER” means a contingent right, granted
alone or in tandem with a specific Award (other than a Restricted Unit or Unit
Award) under Section 6(g) hereof, to receive with respect to each Unit subject
to the Award an amount in cash, Units and/or Phantom Units, as determined by the
Committee in its sole discretion, equal in value to the distributions made by
the Partnership with respect to a Unit during the period such Award is
outstanding.

 

2



--------------------------------------------------------------------------------

(n) “Employee” means an employee of the General Partner or an Affiliate of the
General Partner. An employee on leave of absence may be considered as still in
the employ of the General Partner or an Affiliate of the General Partner for
purposes of eligibility for participation in this Plan.

(o) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(p) “Fair Market Value” means, on any relevant date, the closing sales price of
a Unit on the principal national securities exchange or other market in which
trading in Units occurs (or, if there is no trading in the Units on such date,
on the next preceding day on which there was trading) as reported in The Wall
Street Journal (or other reporting service approved by the Committee). If Units
are not traded on a national securities exchange or other market at the time a
determination of Fair Market Value is required to be made hereunder, the
determination of Fair Market Value shall be made by the Committee in good faith
using a “reasonable application of a reasonable valuation method” within the
meaning of the 409A Regulations (specifically, §1.409A-l(b)(5)(iv)(B) of the
409A Regulations).

(q) “Option” means a right, granted under Section 6(b) hereof, to purchase Units
at a specified price during specified time periods.

(r) “Other Unit Based Award” means an Award granted under Section 6(f) hereof
that may be denominated or payable in, valued in whole or in part by reference
to, or otherwise based on or related to, Units.

(s) “Participant” means a Person who has been granted an Award under the Plan
that remains outstanding, including a Person who is no longer an Employee,
Consultant or Director.

(t) “Performance Award” means a right granted under Section 6(i) hereof to
receive an Award based upon performance conditions specified by the Committee.

(u) “Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
governmental agency or political subdivision thereof or other entity.

(v) “Phantom Unit” means a notional Unit granted under Section 6(d) hereof which
upon vesting entitles the Participant to receive, at the time of settlement
(which may or may not be coterminous with the vesting schedule of the Award), a
Unit or an amount of cash equal to the Fair Market Value of a Unit, as
determined by the Committee in its sole discretion.

(w) “Restricted Period” means the period established by the Committee with
respect to an Award during which the Award remains subject to forfeiture and is
either not exercisable by or payable to the Participant, as the case may be.

(x) “Restricted Unit” means a Unit granted under Section 6(d) hereof that is
subject to a Restricted Period.

(y) “Rule 16b-3” means Rule 16b-3 promulgated by the SEC under Section 16 of the
Exchange Act or any successor rule or regulation thereto as in effect from time
to time.

(z) “SEC” means the Securities and Exchange Commission, or any successor
thereto.

 

3



--------------------------------------------------------------------------------

(aa) “Substitute Award” means an Award granted under Section 6(h) hereof in
substitution for a similar award as a result of certain business transactions.

(bb) “Unit Distribution Right” or “UDR” means a distribution made by the
Partnership with respect to a Restricted Unit.

(cc) “Unit” means a common unit of the Partnership and such other securities as
may be substituted or resubstituted for common units pursuant to Section 7.

(dd) “Unit Appreciation Right” or “UAR” means a contingent right granted under
Section 6(c) hereof that entitles the holder to receive, in cash or Units, as
determined by the Committee in its sole discretion, an amount equal to the
excess of the Fair Market Value of a Unit on the exercise date of the Unit
Appreciation Right (or another specified date) over the exercise price of the
Unit Appreciation Right.

(ee) “Unit Award” means a grant under Section 6 (e) hereof of a Unit that is not
subject to a Restricted Period.

Section 3. Administration.

(a) Authority of the Committee. The Plan shall be administered by the Committee
except to the extent the Board elects to administer this Plan, in which case
references herein to the “Committee” shall be deemed to include references to
the “Board.” A majority of the Committee shall constitute a quorum, and the acts
of the members of the Committee who are present at any meeting thereof at which
a quorum is present, or acts unanimously approved by the members of the
Committee in writing, shall be the acts of the Committee. Subject to the terms
of the Plan and applicable law, and in addition to other express powers and
authorizations conferred on the Committee by the Plan, the Committee shall have
full power and authority to: (i) designate Employees, Consultants and Directors
as Participants; (ii) determine the type or types of Awards to be granted to a
Participant; (iii) determine the number of Units to be covered by Awards;
(iv) determine the terms and conditions of any Award, consistent with the terms
of the Plan, which terms may include any provision regarding the acceleration of
vesting or waiver of forfeiture restrictions or any other condition or
limitation regarding an Award, based on such factors as the Committee shall
determine, in its sole discretion; (v) determine whether, to what extent, and
under what circumstances Awards may be vested, settled, exercised, canceled, or
forfeited; (vi) interpret and administer the Plan and any instrument or
agreement relating to an Award made under the Plan; (vii) establish, amend,
suspend, or waive such rules and regulations and delegate to and appoint such
agents as it shall deem appropriate for the proper administration of the Plan;
and (viii) make any other determination and take any other action that the
Committee deems necessary or desirable for the administration of the Plan. The
Committee may correct any defect or supply any omission or reconcile any
inconsistency in the Plan or an Award Agreement in such manner and to such
extent as the Committee deems necessary or appropriate. Unless otherwise
expressly provided in the Plan, all designations, determinations,
interpretations, and other decisions under or with respect to the Plan or any
Award shall be within the sole discretion of the Committee, may be made at any
time and shall be final, conclusive, and binding upon all Persons, including,
without limitation, the General Partner, the Partnership, any Affiliate, any
Participant, and any beneficiary of a Participant. The express grant of any
specific power to the Committee, and the taking of any action by the Committee,
shall not be construed as limiting the power or authority of the Committee.
Subject to the Plan and any applicable law, the Committee, in its sole
discretion, may delegate any or all of its powers and duties under the Plan,
including the power to grant Awards under the Plan, to the Chief Executive
Officer of the General Partner, subject to such limitations on such delegated
powers and duties as the Committee may impose, if any, and provided that the
Committee may not delegate its duties where such delegation would violate

 

4



--------------------------------------------------------------------------------

any applicable law, or with respect to making Awards to, or otherwise with
respect to Awards granted to, Participants who are subject to Section 16(b) of
the Exchange Act. Upon any such delegation, all references in the Plan to the
“Committee,” other than in Section 7, shall be deemed to include the Chief
Executive Officer. Any such delegation shall not limit the Chief Executive
Officer’s right to receive Awards under the Plan.

(b) Limitation of Liability. The Committee and each member thereof shall be
entitled to, in good faith, rely or act upon any report or other information
furnished to him or her by any officer or employee of the General Partner, the
Partnership or their Affiliates, the General Partner’s or the Partnership’s
legal counsel, independent auditors, consultants or any other agents assisting
in the administration of the Plan. Members of the Committee and any officer or
employee of the General Partner, the Partnership or any of their Affiliates
acting at the direction or on behalf of the Committee shall not be personally
liable for any action or determination taken or made in good faith with respect
to this Plan, and shall, to the fullest extent permitted by law, be indemnified
and held harmless by the General Partner with respect to any such action or
determination.

(c) Exemptions from Section 16(b) Liability. It is the intent of the General
Partner that the grant of any Awards to, or other transaction by, a Participant
who is subject to Section 16 of the Exchange Act shall be exempt from
Section 16(b) of the Exchange Act pursuant to Rule 16b-3 or another applicable
exemption (except for transactions acknowledged by the Participant in writing to
be non-exempt). Accordingly, if any provision of the Plan or any Award Agreement
does not comply with the requirements of Rule 16b-3 or such other exemption as
then applicable to any such transaction, such provision shall be construed or
deemed amended to the extent necessary to conform to the applicable requirements
of Rule 16b-3 or such other exemption.

Section 4. Units.

(a) Limits on Units Deliverable. Subject to adjustment as provided in
Section 4(c) and Section 7, the number of Units that may be delivered with
respect to Awards under the Plan will not exceed 9,144,000. Units withheld from
an Award or surrendered by a Participant to satisfy the Partnership’s or an
Affiliate’s tax withholding obligations (including the withholding of Units with
respect to Restricted Units) or to satisfy the payment of any exercise price
with respect to the Award shall not be considered to be Units delivered under
the Plan for this purpose. If any Award is forfeited, cancelled, exercised,
settled in cash, or otherwise terminates or expires without the actual delivery
of Units pursuant to such Award (the grant of Restricted Units is not a delivery
of Units for this purpose), the Units subject to such Award shall again be
available for Awards under the Plan (including Units not delivered in connection
with the exercise of an Option or Unit Appreciation Right). There shall not be
any limitation on the number of Awards that may be granted and paid in cash. No
Award may be granted if the number of Units to be delivered in connection with
such Award exceeds the number of Units remaining available under this Plan minus
the number of Units issuable in settlement of or relating to then-outstanding
Awards.

(b) Sources of Units Deliverable Under Awards. Any Units delivered pursuant to
an Award may consist, in whole or in part, of newly issued Units, Units acquired
in the open market, from any Affiliate, the Partnership or any other Person, or
any combination of the foregoing, as determined by the Committee in its
discretion.

(c) Anti-dilution Adjustments. Notwithstanding anything contained in Section 7,
with respect to any “equity restructuring” event that could result in an
additional compensation expense to the General Partner or the Partnership
pursuant to the provisions of Financial Accounting Standards Board, Accounting
Standards Codification, Topic 718—Stock Compensation (“ASC 718”) if adjustments
to

 

5



--------------------------------------------------------------------------------

Awards with respect to such event were discretionary, the Committee shall
equitably adjust the number and type of Units covered by each outstanding Award
and the terms and conditions, including the exercise price and performance
criteria (if any), of such Award to equitably reflect such restructuring event
and shall adjust the number and type of Units (or other securities or property)
with respect to which Awards may be granted after such event. With respect to
any other similar event that would not result in an accounting charge under ASC
718 if the adjustment to Awards with respect to such event were subject to
discretionary action, the Committee shall have complete discretion to adjust
Awards in such manner as it deems appropriate with respect to such other event.
In the event the Committee makes any adjustment pursuant to the foregoing
provisions of this Section 4(c), the Committee shall make a corresponding and
proportionate adjustment with respect to the maximum number of Units that may be
delivered with respect to Awards under the Plan as provided in Section 4(a) and
the kind of Units or other securities available for grant under the Plan.

Section 5. Eligibility. Any Employee, Consultant or Director, in each case, who
provides services to the Partnership and/or its subsidiaries shall be eligible
to be designated a Participant and receive an Award under the Plan. If the Units
issuable pursuant to an Award are intended to be registered with the SEC on Form
S-8, then only “employees,” “consultants,” and “directors” of the Partnership or
a parent or subsidiary of the Partnership (within the meaning of General
Instruction A.1(a) to Form S-8) will be eligible to receive such an Award.

Section 6. Awards.

(a) General. Awards may be granted on the terms and conditions set forth in this
Section 6. In addition, the Committee may impose on any Award or the exercise
thereof, at the date of grant or thereafter (subject to Section 7(a)), such
additional terms and conditions, not inconsistent with the provisions of the
Plan, as the Committee shall determine, including terms permitting a Participant
to make elections relating to his or her Award. Subject to Section 7(a), the
Committee shall retain full power and discretion to accelerate, waive or modify,
at any time, any term or condition of an Award that is not mandatory under the
Plan.

(b) Options. The Committee may grant Options to any eligible Employee,
Consultant or Director. The Committee shall have the authority to determine the
number of Units to be covered by each Option, the purchase price therefor and
the Restricted Period and other conditions and limitations applicable to the
exercise of the Option, including the following terms and conditions and such
additional terms and conditions, as the Committee shall determine, that are not
inconsistent with the provisions of the Plan.

(i) Exercise Price. The exercise price per Unit purchasable under an Option
shall be determined by the Committee at the time the Option is granted but,
except with respect to Substitute Awards, may not be less than the Fair Market
Value of a Unit as of the date of grant of the Option. For purposes of this
Section 6(b)(i), the Fair Market Value of a Unit shall be determined as of the
date of grant.

(ii) Time and Method of Exercise. The Committee shall determine the exercise
terms and the Restricted Period with respect to an Option grant, which may
include, without limitation, a provision for accelerated vesting upon the
achievement of specified performance conditions or other events, and the method
or methods by which payment of the exercise price with respect thereto may be
made or deemed to have been made, which may include, without limitation,
(A) cash (including by certified check, bank draft or money order, or wire
transfer of immediately available funds) at the time the Option is exercised; or
(B) in the Committee’s discretion and on such terms as the Committee approves:
(1) by delivering or constructively

 

6



--------------------------------------------------------------------------------

tendering by means of attestation whereby a Participant identifies for delivery
specific duly endorsed Units having a Fair Market Value as of the date of
exercise equal to the aggregate exercise price and receives a number of Units
equal to the difference between the number of Units thereby purchased and the
number of identified attestation Units (provided that any Units used for this
purpose must have been held by the Participant for such minimum period of time,
if any, as may be established from time to time by the Committee), (2) by notice
of net issue exercise including a statement directing the Partnership to issue a
number of Units as to which the Option is exercised, but retain from transfer
the number of Units with a Fair Market Value as of the date of exercise equal to
the aggregate exercise price, in which case the Option will be surrendered and
cancelled with respect to the number of Units retained by the Partnership, or
(3) to the extent permissible under applicable law, through delivery of
irrevocable instructions to a broker to sell a sufficient number of the Units
being exercised to cover the aggregate exercise price and delivery to the
General Partner on behalf of the Partnership (on the same day that the Units
issuable upon exercise are delivered) of the amount of sale proceeds required to
pay the aggregate exercise price; or (C) any combination of the foregoing having
a Fair Market Value on the exercise date equal to the relevant exercise price.

(iii) Forfeitures. Except as otherwise provided in the terms of the Award
Agreement, upon termination of a Participant’s employment or service, whichever
is applicable, for any reason during the applicable Restricted Period, all
unvested Options shall be forfeited by the Participant. Subject to Section 7(a),
the Committee may, in its discretion, waive in whole or in part such forfeiture
with respect to a Participant’s Options.

(c) Unit Appreciation Rights. The Committee may grant Unit Appreciation Rights
to any eligible Employee, Consultant or Director. The Committee shall have the
authority to determine the Employees, Consultants and Directors to whom Unit
Appreciation Rights shall be granted, the number of Units to be covered by each
grant, whether Units or cash shall be delivered upon exercise, the exercise
price therefor and the conditions and limitations applicable to the exercise of
the Unit Appreciation Rights, including the following terms and conditions and
such additional terms and conditions as the Committee shall determine, that are
not inconsistent with the provisions of the Plan.

(i) Exercise Price. The exercise price per Unit Appreciation Right shall be
determined by the Committee at the time the Unit Appreciation Right is granted
but, except with respect to Substitute Awards, may not be less than the Fair
Market Value of a Unit as of the date of grant of the Unit Appreciation Right.
For purposes of this Section 6(c)(i), the Fair Market Value of a Unit shall be
determined as of the date of grant.

(ii) Time of Exercise. The Committee shall determine the Restricted Period and
the time or times at which a Unit Appreciation Right may be exercised in whole
or in part, which may include, without limitation, accelerated vesting upon the
achievement of specified performance conditions or other events.

(iii) Forfeitures. Except as otherwise provided in the terms of the Award
Agreement, upon termination of a Participant’s employment or service, whichever
is applicable, for any reason during the applicable Restricted Period, all
outstanding Unit Appreciation Rights awarded to the Participant shall be
automatically forfeited on such termination. Subject to Section 7(a), the
Committee may, in its discretion, waive in whole or in part such forfeiture with
respect to a Participant’s Unit Appreciation Rights.

 

7



--------------------------------------------------------------------------------

(d) Restricted Units and Phantom Units. The Committee shall have the authority
to determine the Employees, Consultants and Directors to whom Restricted Units
or Phantom Units shall be granted, the number of Restricted Units or Phantom
Units to be granted to each such Participant, the Restricted Period, the
conditions under which the Restricted Units or Phantom Units may become vested
or forfeited and such other terms and conditions as the Committee may establish
with respect to such Awards.

(i) UDRs. To the extent provided by the Committee, in its discretion, a grant of
Restricted Units may provide that the distributions made by the Partnership with
respect to the Restricted Units shall be subject to the same forfeiture and
other restrictions as the Restricted Unit and, if restricted, such distributions
shall be held, without interest, until the Restricted Unit vests or is forfeited
with the UDR being paid or forfeited at the same time, as the case may be. In
addition, the Committee may provide that such distributions be used to acquire
additional Restricted Units for the Participant. Such additional Restricted
Units may be subject to such vesting and other terms as the Committee may
prescribe. Absent such a restriction on the UDRs in the Award Agreement, UDRs
shall be paid to the holder of the Restricted Unit without restriction at the
same time as cash distributions are paid by the Partnership to its unitholders.

(ii) Forfeitures. Except as otherwise provided in the terms of the applicable
Award Agreement, upon termination of a Participant’s employment or service,
whichever is applicable, for any reason during the applicable Restricted Period,
all outstanding, unvested Restricted Units and Phantom Units awarded to the
Participant shall be automatically forfeited on such termination. Subject to
Section 7(a), the Committee may, in its discretion, waive in whole or in part
such forfeiture with respect to a Participant’s Restricted Units and/or Phantom
Units.

(iii) Lapse of Restrictions.

(A) Phantom Units. Following the vesting of and at the time of settlement
specified for each Phantom Unit, subject to the provisions of Section 8(b), the
Participant shall be entitled to settlement of such Phantom Unit and shall
receive one Unit or an amount in cash equal to the Fair Market Value of a Unit,
as determined by the Committee in its discretion.

(B) Restricted Units. Upon the vesting of each Restricted Unit, subject to
satisfying the tax withholding obligations of Section 8(b), the Participant
shall be entitled to have the restrictions removed from his or her Award so that
the Participant then holds an unrestricted Unit.

(e) Unit Awards. The Committee shall have the authority to grant a Unit Award
under the Plan to any Employee, Consultant or Director in a number determined by
the Committee in its discretion, as a bonus or additional compensation or in
lieu of cash compensation the individual is otherwise entitled to receive, in
such amounts as the Committee determines to be appropriate.

(f) Other Unit Based Awards; Cash Awards. The Committee is authorized, subject
to limitations under applicable law, to grant to Employees, Consultants and
Directors such other Awards that may be denominated or payable in, valued in
whole or in part by reference to, or otherwise based on, or related to, Units,
as deemed by the Committee to be consistent with the purposes of this Plan,
including, without limitation, convertible or exchangeable debt securities,
other rights convertible or exchangeable into Units, purchase rights for Units,
Awards with value and payment contingent upon performance of the Partnership or
any other factors designated by the Committee, and Awards valued by reference to
the book value of Units or the value of securities of or the performance of
specified Affiliates of the General Partner or the Partnership. The Committee
shall determine the terms and conditions of such Other Unit Based Awards. Units
delivered pursuant to an Other Unit Based Award in the nature of a purchase
right

 

8



--------------------------------------------------------------------------------

granted under this Section 6(f) shall be purchased for such consideration, paid
for at such times, by such methods, and in such forms, including, without
limitation, cash, Units, other Awards, or other property, as the Committee shall
determine. Cash Awards, as an element of or supplement to, or independent of any
other Award under this Plan, may also be granted pursuant to this Section 6(f).

(g) DERs. To the extent provided by the Committee, in its discretion, an
Employee, Consultant or Director may be granted a stand-alone DER or another
Award (other than a Restricted Unit or Unit Award) granted to an Employee,
Consultant or Director may include a tandem DER grant, in either case, which may
provide that such DERs shall be paid directly to the Participant, be reinvested
into additional Awards, be credited to a bookkeeping account (with or without
interest in the discretion of the Committee) subject to the same vesting
restrictions as the tandem Award (if any), or be subject to such other
provisions or restrictions as determined by the Committee in its discretion.
Absent a contrary provision in the Award Agreement, DERs shall be paid to the
Participant without restriction at the same time as ordinary cash distributions
are paid by the Partnership to its unitholders.

(h) Substitute Awards. Awards may be granted under the Plan in substitution for
similar awards held by individuals who become Employees, Consultants or
Directors as a result of a merger, consolidation or acquisition by the
Partnership or an Affiliate of another entity, including an acquisition of the
assets of another entity. Such Substitute Awards that are Options or Unit
Appreciation Rights may have exercise prices less than the Fair Market Value of
a Unit on the date of the substitution if such substitution complies with
Section 409A of the Code and the 409A Regulations and other applicable laws and
exchange rules.

(i) Performance Awards. The right of an Employee, Consultant or Director to
exercise or receive a grant or settlement of any Award, and the vesting or
timing thereof, may be subject to such performance conditions as may be
specified by the Committee.

(i) Performance Goals Generally. The performance conditions for such Performance
Awards shall consist of one or more business criteria or individual performance
criteria and a targeted level or levels of performance with respect to each of
such criteria, as specified by the Committee in its sole discretion. The
Committee may determine that such Performance Awards shall be granted,
exercised, vested, and/or settled upon achievement of any one performance
condition or that two or more performance conditions must be achieved as a
condition to grant, exercise, vesting and/or settlement of such Performance
Awards. The Committee may establish any such performance conditions and goals
based on one or more business criteria for the General Partner and/or the
Partnership, on a consolidated basis, and/or for specified Affiliates or
business or geographical units of the Partnership, as determined by the
Committee in its discretion, which may include (but are not limited to) one or
more of the following: (A) earnings per Unit, (B) revenues, (C) cash flow,
(D) cash flow from operations, (E) cash flow return, (F) return on net assets,
(G) return on assets, (H) return on investment, (I) return on capital,
(J) return on equity, (K) economic value added, (L) operating margin,
(M) contribution margin, (N) net income, (O) net income per Unit, (P) pretax
earnings, (Q) pretax earnings before interest, depreciation and amortization,
(R) pretax operating earnings after interest expense and before incentives,
service fees, and extraordinary or special items, (S) total unitholder return,
(T) debt reduction, (U) market share, (V) change in the Fair Market Value of the
Units, (W) operating income, and (X) any of the above goals determined on an
absolute or relative basis or as compared to the performance of a published or
special index deemed applicable by the Committee including, but not limited to,
the Standard & Poor’s 500 Stock Index or a group of comparable companies.
Performance conditions may differ for Performance Awards granted to any one
Participant or to different Participants.

 

9



--------------------------------------------------------------------------------

(ii) Performance Periods. Achievement of performance conditions in respect of
such Performance Awards shall be measured over a performance period of up to ten
years, as specified by the Committee.

(iii) Settlement. At the end of the applicable performance period, the Committee
shall determine the amount, if any, of the potential Performance Award that will
be granted or that will become vested, exercised and/or settled. Settlement of
such Performance Awards shall be in cash, Units, other Awards or other property,
in the discretion of the Committee. The Committee may, in its discretion, reduce
or increase the amount of a settlement otherwise to be made in connection with
such Performance Awards.

(j) Certain Provisions Applicable to Awards.

(i) Stand-Alone, Additional, Tandem and Substitute Awards. Awards may, in the
discretion of the Committee, be granted either alone or in addition to, in
tandem with, or in substitution for any other Award granted under the Plan or
any award granted under any other plan of the Partnership or any Affiliate.
Awards granted in addition to, in substitution for, or in tandem with other
Awards or awards granted under any other plan of the Partnership or any
Affiliate may be granted either at the same time as or at a different time from
the grant of such other Awards or awards. If an Award is granted in substitution
or exchange for another Award, the Committee shall require the surrender of such
other Award in consideration for the grant of the new Award. Awards under the
Plan may be granted in lieu of cash compensation, including in lieu of cash
amounts payable under other plans of the General Partner, the Partnership, or
any Affiliate, in which the value of Units subject to the Award is equivalent in
value to the cash compensation, or in which the exercise price, grant price, or
purchase price of the Award in the nature of a right that may be exercised is
equal to the Fair Market Value of the underlying Units minus the value of the
cash compensation surrendered.

(ii) Limits on Transfer of Awards.

(A) Except as provided in Section 6(j)(ii)(C) below, each Option and Unit
Appreciation Right shall be exercisable only by the Participant during the
Participant’s lifetime, or by the Person to whom the Participant’s rights shall
pass by will or the laws of descent and distribution.

(B) Except as provided in Section 6(j)(ii)(C) below, no Award and no right under
any such Award may be assigned, alienated, pledged, attached, sold or otherwise
transferred or encumbered by a Participant and any such purported assignment,
alienation, pledge, attachment, sale, transfer or encumbrance shall be void and
unenforceable against the General Partner, the Partnership or any Affiliate.

(C) To the extent specifically provided by the Committee with respect to an
Award, an Award may be transferred by a Participant without consideration to
immediate family members or related family trusts, limited partnerships or
similar entities or on such terms and conditions as the Committee may from time
to time establish.

(iii) Term of Awards. The term of each Award shall be for such period as may be
determined by the Committee.

 

10



--------------------------------------------------------------------------------

(iv) Form and Timing of Payment under Awards; Deferrals. Subject to the terms of
the Plan, any applicable Award Agreement and applicable law, payments to be made
by the General Partner, the Partnership, or any Affiliate upon the exercise of
an Option or other Award or settlement of an Award may be made in such forms as
the Committee shall determine, including without limitation cash, Units, other
Awards or other property, and may be made in a single payment or transfer, in
installments, or on a deferred basis. Except as otherwise provided herein, the
settlement of any Award may be accelerated, and cash paid in lieu of Units in
connection with such settlement, in the discretion of the Committee or upon
occurrence of one or more specified events (in addition to a Change of Control).
Payments may include, without limitation, provisions for the payment or
crediting of reasonable interest on installment or deferred payments or the
grant or crediting of DERs or other amounts in respect of installment or
deferred payments denominated in Units. This Plan shall not constitute an
“employee benefit plan” for purposes of Section 3(3) of the Employee Retirement
Income Security Act of 1974, as amended.

(v) Evidencing Units. The Units or other securities of the Partnership delivered
pursuant to an Award may be evidenced in any manner deemed appropriate by the
Committee in its sole discretion, including, but not limited to, in the form of
a certificate issued in the name of the Participant or by book entry, electronic
or otherwise, and shall be subject to such stop transfer orders and other
restrictions as the Committee may deem advisable under the Plan or the rules,
regulations, and other requirements of the SEC, any stock exchange upon which
such Units or other securities are then listed, and any applicable federal,
state or other laws, and the Committee may cause a legend or legends to be
inscribed on any such certificates to make appropriate reference to such
restrictions.

(vi) Consideration for Grants. Awards may be granted for such consideration,
including services, as the Committee shall determine.

(vii) Delivery of Units or other Securities and Payment by Participant.
Notwithstanding anything in the Plan or any Award Agreement to the contrary,
delivery of Units pursuant to the exercise, vesting and/or settlement of an
Award may be deferred for any period during which, in the good faith
determination of the Committee, the General Partner is not reasonably able to
obtain Units to deliver pursuant to such Award without violating applicable law
or the applicable rules or regulations of any governmental agency or authority
or securities exchange. No Units or other securities shall be delivered pursuant
to any Award until payment in full of any amount required to be paid pursuant to
the Plan or the applicable Award Agreement (including, without limitation, any
exercise price or tax withholding) is received by the General Partner.

(viii) Additional Agreements. Each Employee, Consultant or Director to whom an
Award is granted under this Plan may be required to agree in writing, as a
condition to the grant of such Award or otherwise, to subject an Award that is
exercised or settled following such Person’s termination of employment or
service to a general release of claims and/or a noncompetition agreement in
favor of the General Partner, the Partnership, and their Affiliates, with the
terms and conditions of such agreement(s) to be determined in good faith by the
Committee.

(ix) Termination of Employment. Except as provided herein, the treatment of an
Award upon a termination of employment or any other service relationship by and
between a Participant and the General Partner, the Partnership, or any Affiliate
shall be specified in the Award Agreement controlling such Award.

 

11



--------------------------------------------------------------------------------

(x) Compliance with Law. Each Participant to whom an Award is granted under this
Plan shall not sell or otherwise dispose of any Unit that is acquired upon grant
or vesting of an Award in any manner that would constitute a violation of any
applicable federal or state securities laws, the Plan or the rules, regulations
or other requirements of the SEC or any stock exchange upon which the Units are
then listed.

Section 7. Amendment and Termination. Except to the extent prohibited by
applicable law:

(a) Amendments to the Plan and Awards. Except as required by applicable law or
the rules of the principal securities exchange, if any, on which the Units are
traded, the Board or the Committee may amend, alter, suspend, discontinue, or
terminate the Plan in any manner, including increasing the number of Units
available for Awards under the Plan, without the consent of any partner,
Participant, other holder or beneficiary of an Award, or any other Person.
Notwithstanding the foregoing, the Committee may waive any conditions or rights
under, amend any terms of, or alter any Award theretofore granted, provided that
(i) no change, other than pursuant to Section 7(b), 7(c), 7(d), 7(e), or 7(g)
below, in any Award shall materially reduce the rights or benefits of a
Participant with respect to an Award without the consent of such Participant;
and (ii) no such waiver, amendment or alternation contemplated under this
Section 7(a) shall be effective if such wavier, amendment or alternation would
subject a Participant to additional taxes under Section 409A of the Code.

(b) Subdivision or Consolidation of Units. The terms of an Award and the number
of Units authorized pursuant to Section 4(a) for issuance under the Plan shall
be subject to adjustment from time to time, in accordance with the following
provisions:

(i) If at any time, or from time to time, the Partnership shall subdivide as a
whole (by reclassification, by a Unit split, by the issuance of a distribution
on Units payable in Units, or otherwise) the number of Units then outstanding
into a greater number of Units or in the event the Partnership distributes an
extraordinary cash dividend, then, as appropriate, (A) the maximum number of
Units available for the Plan or in connection with Awards as provided in
Section 4(a) shall be increased proportionately, and the kind of Units or other
securities available for the Plan shall be appropriately adjusted, (B) the
number of Units (or other kind of securities) that may be acquired under any
then outstanding Award shall be increased proportionately, and (C) the price
(including the exercise price) for each Unit (or other kind of securities)
subject to then outstanding Awards shall be reduced proportionately, without
changing the aggregate purchase price or value as to which outstanding Awards
remain exercisable or subject to restrictions.

(ii) If at any time, or from time to time, the Partnership shall consolidate as
a whole (by reclassification, by reverse Unit split, or otherwise) the number of
Units then outstanding into a lesser number of Units, then, as appropriate,
(A) the maximum number of Units for the Plan or available in connection with
Awards as provided in Section 4(a) shall be decreased proportionately, and the
kind of Units or other securities available for the Plan shall be appropriately
adjusted, (B) the number of Units (or other kind of securities) that may be
acquired under any then outstanding Award shall be decreased proportionately,
and (C) the price (including the exercise price) for each Unit (or other kind of
securities) subject to then outstanding Awards shall be increased
proportionately, without changing the aggregate purchase price or value as to
which outstanding Awards remain exercisable or subject to restrictions.

(iii) Whenever the number of Units subject to outstanding Awards and the price
for each Unit subject to outstanding Awards are required to be adjusted as
provided in this Section 7(b), the Committee shall promptly prepare a notice
setting forth, in reasonable detail, the event requiring adjustment, the amount
of the adjustment, the method by which such adjustment was

 

12



--------------------------------------------------------------------------------

calculated, the change in price and the change in the number of Units, other
securities, cash, or property subject to each Award after giving effect to the
adjustments. The Committee shall promptly provide each affected Participant with
such notice.

(iv) Adjustments under Sections 7(b)(i) and (ii) shall be made by the Committee,
and its determination as to what adjustments shall be made and the extent
thereof shall be final, binding, and conclusive. No fractional interest shall be
issued under the Plan on account of any such adjustments.

(c) Recapitalizations. If the Partnership recapitalizes, reclassifies its equity
securities, or otherwise changes its capital structure (a “recapitalization”)
without a Change of Control, the number and class of Units covered by an Award
theretofore granted shall be adjusted so that such Award shall thereafter cover
the number and class of Units or other securities to which the holder would have
been entitled pursuant to the terms of the recapitalization if, immediately
prior to the recapitalization, the holder had been the holder of record of the
number of Units then covered by such Award and the Unit limitation provided in
Section 4(a) shall be adjusted in a manner consistent with the recapitalization.

(d) Additional Issuances. Except as expressly provided herein, the issuance by
the General Partner or Partnership of units of any class or securities
convertible into units of any class, for cash, property, labor or services, upon
direct sale, upon the exercise of rights or warrants to subscribe therefor, or
upon conversion of units or obligations of the General Partner or the
Partnership convertible into such units or other securities, and in any case
whether or not for fair value, shall not affect, and no adjustment by reason
thereof shall be made with respect to, the number of Units subject to Awards
theretofore granted or the purchase price per Unit, if applicable.

(e) Change of Control. Notwithstanding any other provisions of the Plan or any
Award Agreement to the contrary, upon a Change of Control, the Committee, acting
in its sole discretion without the consent or approval of any holder, may affect
one or more of the following alternatives, which may vary among individual
holders and which may vary among Awards: (i) remove any applicable forfeiture
restrictions on any Award; (ii) accelerate the time of exercisability or the
time at which the Restricted Period shall lapse to a specified date, before or
after such Change of Control, specified by the Committee, after which specified
date all unexercised Awards and all rights of holders thereunder shall
terminate; (iii) provide for a cash payment with respect to outstanding Awards
by requiring the mandatory surrender to the General Partner or the Partnership
by selected holders of some or all of the outstanding Awards held by such
holders (irrespective of whether such Awards are then subject to a Restricted
Period or other restrictions pursuant to the Plan) as of a date, before or after
such Change of Control, specified by the Committee, in which event the Committee
shall thereupon cancel such Awards (with respect to all shares subject to such
awards) and pay to each holder an amount of cash per Unit equal to the amount
calculated in Section 7(f) (the “Change of Control Price”) less the exercise
price, if any, applicable to such Awards; provided, however, that to the extent
the exercise price of an Option or a Unit Appreciation Right exceeds the Change
of Control Price, no consideration will be paid with respect to that Award;
(iv) cancel Awards that remain subject to a Restricted Period as of the date of
a Change of Control without payment of any consideration to the Participant for
such Awards; or (v) make such adjustments to Awards then outstanding as the
Committee deems appropriate to reflect such Change of Control (including, but
not limited to, the substitution, assumption, or continuation of Awards by the
successor company or a parent or subsidiary thereof); provided, however, that
the Committee may determine in its sole discretion that no adjustment is
necessary to Awards then outstanding.

(f) Change of Control Price. The “Change of Control Price” shall equal the
amount determined in clause (i), (ii), (iii), (iv) or (v), whichever is
applicable, as follows: (i) the per Unit price offered to unitholders in any
merger or consolidation, (ii) the per Unit value of the Units immediately

 

13



--------------------------------------------------------------------------------

before the Change of Control without regard to assets sold in the Change of
Control and assuming the General Partner or the Partnership, as applicable, has
received the consideration paid for the assets in the case of a sale of the
assets, (iii) the amount distributed per Unit in a dissolution transaction,
(iv) the price per Unit offered to unitholders in any tender offer or exchange
offer whereby a Change of Control takes place, or (v) if such Change of Control
occurs other than pursuant to a transaction described in clauses (i), (ii),
(iii), or (iv) of this Section 7(f), the Fair Market Value per Unit of the Units
that may otherwise be obtained with respect to such Awards or to which such
Awards track, as determined by the Committee as of the date determined by the
Committee to be the date of cancellation and surrender of such Awards. In the
event that the consideration offered to unitholders of the Partnership in any
transaction described in this Section 7(f) or Section 7(e) consists of anything
other than cash, the Committee shall determine the fair cash equivalent of the
portion of the consideration offered which is other than cash.

(g) Impact of Events on Awards Generally. In the event of changes in the
outstanding Units by reason of a recapitalization, reorganization, merger,
consolidation, combination, exchange or other relevant change in capitalization
occurring after the date of the grant of any Award and not otherwise provided
for by this Section 7, any outstanding Awards and any Award Agreements
evidencing such Awards shall be subject to adjustment by the Committee at its
discretion, which adjustment may, in the Committee’s discretion, be described in
the Award Agreement and may include, but not be limited to, adjustments as to
the number and price of Units or other consideration subject to such Awards,
accelerated vesting (in full or in part) of such Awards, conversion of such
Awards into awards denominated in the securities or other interests of any
successor Person, or the cash settlement of such Awards in exchange for the
cancellation thereof or the cancellation of unvested Awards with or without
consideration. In the event of any such change in the outstanding Units, the
aggregate number of Units available under this Plan may be appropriately
adjusted by the Committee, whose determination shall be conclusive.

Section 8. General Provisions.

(a) No Rights to Award. No Person shall have any claim to be granted any Award
under the Plan, and there is no obligation for uniformity of treatment of
Participants. The terms and conditions of Awards need not be the same with
respect to each recipient.

(b) Tax Withholding. Unless other arrangements have been made that are
acceptable to the General Partner or an Affiliate, the Partnership, the General
Partner or an Affiliate is authorized to deduct, withhold, or cause to be
deducted or withheld, from any Award, from any payment due or transfer made
under any Award or from any compensation or other amount owing to a Participant
the amount (in cash, Units, Units that would otherwise be issued pursuant to
such Award or other property) of any applicable taxes payable in respect of the
grant or settlement of an Award, its exercise, the lapse of restrictions
thereon, or any other payment or transfer under an Award or under the Plan and
to take such other action as may be necessary in the opinion of the General
Partner or Affiliate to satisfy its withholding obligations for the payment of
such taxes; provided, that if such tax obligations are satisfied through the
withholding of Units that are otherwise issuable to the Participant pursuant to
an Award (or through the surrender of Units by the Participant to the
Partnership or Affiliate), the number of Units that may be so withheld (or
surrendered) shall be limited to the number of Units that have an aggregate Fair
Market Value on the date of withholding or surrender equal to the aggregate
amount of such tax liabilities determined based on the applicable minimum
statutory withholding rates for U.S. federal, state and/or local tax purposes,
including payroll taxes, as determined by the Partnership or an Affiliate.
Notwithstanding the foregoing, with respect to any Participant who is subject to
Rule 16b-3, such tax withholding may be effected by withholding, selling or
receiving Units or other property and making cash payments in respect thereof in
satisfaction of a Participant’s tax obligations, either on a mandatory or
elective basis in the discretion of the Committee (which for these purposes
shall be comprised of two or more “nonemployee directors” within the meaning of
Rule 16b-3(b)(3) or the full Board and which such discretion may not be
delegated to management).

 

14



--------------------------------------------------------------------------------

(c) No Right to Employment or Services. The grant of an Award shall not be
construed as giving a Participant the right to continue to be employed, to
continue providing consulting services, or to remain on the Board, as
applicable. Furthermore, the General Partner or an Affiliate may at any time
dismiss a Participant from employment or his or her service relationship free
from any liability or any claim under the Plan, unless otherwise expressly
provided in the Plan, any Award Agreement or other agreement.

(d) Governing Law. The validity, construction, and effect of the Plan and any
rules and regulations relating to the Plan shall be determined in accordance
with the laws of the State of [Delaware] without regard to its conflicts of laws
principles.

(e) Severability. If any provision of the Plan or any Award is or becomes or is
deemed to be invalid, illegal, or unenforceable in any jurisdiction or as to any
Person or Award, or would disqualify the Plan or any Award under any law deemed
applicable by the Committee, such provision shall be construed or deemed amended
to conform to the applicable law or, if it cannot be construed or deemed amended
without, in the determination of the Committee, materially altering the intent
of the Plan or the Award, such provision shall be stricken as to such
jurisdiction, Person or Award and the remainder of the Plan and any such Award
shall remain in full force and effect.

(f) No Trust or Fund Created. Neither the Plan nor any Award shall create or be
construed to create a trust or separate fund of any kind or a fiduciary
relationship between the General Partner or any Affiliate and a Participant or
any other Person. To the extent that any Person acquires a right to receive
payments from the General Partner or any Affiliate pursuant to an Award, such
right shall be no greater than the right of any general unsecured creditor of
the General Partner or such Affiliate.

(g) No Fractional Units. No fractional Units shall be issued or delivered
pursuant to the Plan or any Award, and the Committee shall determine in its sole
discretion whether cash, other securities, or other property shall be paid or
transferred in lieu of any fractional Units or whether such fractional Units or
any rights thereto shall be canceled, terminated, or otherwise eliminated with
or without consideration.

(h) Headings. Headings are given to the Sections and subsections of the Plan
solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provision thereof.

(i) Facility of Payment. Any amounts payable hereunder to any individual under
legal disability or who, in the judgment of the Committee, is unable to manage
properly his financial affairs, may be paid to the legal representative of such
individual, or may be applied for the benefit of such individual in any manner
that the Committee may select, and the General Partner shall be relieved of any
further liability for payment of such amounts.

(j) Allocation of Costs. Nothing herein shall be deemed to override, amend, or
modify any cost sharing arrangement, omnibus agreement, or other arrangement
between the General Partner, the Partnership, and any Affiliate regarding the
sharing of costs between those entities.

(k) Gender and Number. Words in the masculine gender shall include the feminine
gender, the plural shall include the singular and the singular shall include the
plural.

 

15



--------------------------------------------------------------------------------

(l) Compliance with Section 409A. It is the general intention, but not the
obligation, of the Committee to design Awards to comply with or to be exempt
from Section 409A of the Code and the 409A Regulations, and Awards should be
interpreted accordingly. In no event will any action taken by the Committee
pursuant to Section 7 hereof result in the creation of nonqualified deferred
compensation within the meaning of Section 409A of the Code or the 409A
Regulations or in the imposition of additional taxes on Participants under
Section 409A of the Code. The applicable provisions of Section 409A of the Code
and the 409A Regulations are hereby incorporated by reference and shall control
over any Plan or Award Agreement provision in conflict therewith.

(m) Specified Employee under Section 409A of the Code. Subject to any other
restrictions or limitations contained herein, in the event that a “specified
employee” (as defined under Section 409A of the Code and the 409A Regulations)
becomes entitled to a payment under an Award which is a 409A Award on account of
a “separation from service” (as defined under Section 409A of the Code and the
409A Regulations), to the extent required by the Code, such payment shall not
occur until the date that is six months plus one day from the date of such
separation from service. Any amount that is otherwise payable within the
six-month period described herein will be aggregated and paid in a lump sum
without interest.

(n) No Guarantee of Tax Consequences. The Committee will attempt to structure
Awards with terms and conditions and to exercise its powers and authority under
the Plan in a manner that will not result in adverse tax consequences to
Participants under any applicable laws; however, none of the Board, the
Committee, the Partnership nor the General Partner or any Affiliate thereof
makes any commitment or guarantee that any federal, state, local or other tax
treatment will (or will not) apply or be available to any Participant.

(o) Clawback. This Plan is subject to any written clawback policies the General
Partner or the Partnership, with the approval of the Board, may adopt. Any such
policy may subject a Participant’s Awards and amounts paid or realized with
respect to Awards under this Plan to reduction, cancellation, forfeiture or
recoupment if certain specified events or wrongful conduct occur, including but
not limited to an accounting restatement due to the Partnership’s material
noncompliance with financial reporting regulations or other events or wrongful
conduct specified in any such clawback policy adopted to conform to the
Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 and rules
promulgated thereunder by the SEC and that the General Partner or the
Partnership determines should apply to this Plan.

Section 9. Term of the Plan. The Plan shall be effective on the Effective Date
and shall continue until the earliest of (i) the date terminated by the Board,
(ii) all Units available under the Plan have been delivered to Participants, or
(iii) the 10th anniversary of the Effective Date. However, any Award granted
prior to such termination, and the authority of the Board or Committee to amend,
alter, adjust, suspend, discontinue, or terminate any such Award or to waive any
conditions or rights under such Award in accordance with the terms of this Plan,
shall extend beyond such termination date until the final disposition of such
Award.

 

16